Opinion of the court by
This case is brought here upon what purports to be a case-made. The record discloses the fact that the certificate is signed by the trial judge, but that it is *Page 633 
not attested by the clerk of the court, nor is the seal of the court attached thereto.
Section 566 of our code provides that:
"The case and amendments shall be submitted to the judge, who shall settle and sign the same, and cause it to be attested by the clerk, and the seal of the court to be thereto attached. It shall then be filed with the papers in the case."
It will thus be seen that the statute requires the judge to sign the case-made, and also cause it to be attested by the clerk, and the seal of the court to be attached thereto, in order to constitute a valid case made. This provision of our statute is mandatory. (Stallard v. Knapp, 9 Okla. 591.)
It further appears that this case was never filed in the district court, as required by the statute.
It follows that, the case not being authenticated, and not being filed in the court below, as required by the statute, it cannot be reviewed in this court, and the appeal will therefore be dismissed.
Pancoast, J., who presided in the court below, not sitting; all the other Justices concurring.